DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8 and 10-20 are pending.
Claims 2 and 9 are cancelled.


Response to Amendment
The amendment, filed 13 January 2022, is fully responsive.

Applicant’s remarks with regards to the double patenting, see page 7, is noted by Examiner. Accordingly, the Non-Statutory Double Patenting rejections previously set forth of the claims 1, 11, and 17 are maintained.

Applicant’s amendments to the claim 11 have overcome each and every objections previously set forth. The objections of the claims 11 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections of the claims 1, 3-8 and 10-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 17 is objected to because of the following informalities: “the cloud system” in line 12 should read “the cloud server”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites, the limitations “discovering, with a cloud gateway device, controllers for the heating or cooling equipment; identifying, with the cloud system, a set of specific equipment configuration values based on the descriptions about the type of the heating or cooling equipment; defining, with the cloud system, an equipment template for the heating or cooling equipment based on the set of specific equipment configuration values; and mapping, with the cloud system, configuration parameters for the heating or cooling equipment 
This judicial exception is not integrated into a practical application.  In particular, the claim recites “configuring a thermostat for control of heating or cooling equipment; in response to discovering the controllers for the heating or cooling equipment, automatically reading, with the cloud gateway device, configuration data relevant to the heating or cooling equipment from the controllers and sending the configuration data to a cloud system, the configuration data including descriptions about a type of the heating or cooling equipment; and obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters”. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitation of “configuring … ; … reading … ; … sending … ; and obtaining …” 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed limitation of “configuring a thermostat for control of heating or cooling equipment; in response to discovering the controllers for the heating or cooling equipment, automatically reading, with the cloud gateway device, configuration data relevant to the heating or cooling equipment from the controllers and sending the configuration data to a cloud system, the configuration data including descriptions about a type of the heating or cooling equipment; and obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters” amounts to no more than just a general recitation of applying the abstract idea, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.
Claims 3 and 7 amount to no more than just a general recitation of applying the abstract idea of claim 1 and receiving and sending data.
Claims 4, 5, 6 and 8 simply add more detail to or are cumulative to the abstract idea of claim 1.
For similar reasons as claim 1 above, claims 11 and 17 and their corresponding dependent claims 12-16 and 18-19, respectively, are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski et al. (US 2017/0242413 A1), hereinafter ‘Piaskowski’, in view of Stewart et al. (US 2012/0278454 A1), hereinafter ‘Stewart’.

Regarding claim 1, Piaskowski teaches:
A method for triggering analytics comprising: (Piaskowski: Abstract “Systems and methods for creating and using equipment definitions are provided.”)
configuring a thermostat for control of heating or cooling equipment; (Piaskowski: [0003] “A building automation system (BAS) is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area.”; [0057], figure 3 “BAS devices may collectively or individually be referred to as building equipment. Building equipment may include any number or type of BAS devices within or around building 10. For example, building equipment may include controllers, chillers, rooftop units, 
the configuration data including descriptions about a type of the heating or cooling equipment; (Piaskowski: [0185], figure 37 “Referring now to FIG. 37, a flowchart of a process 3700 for using an equipment definition to create an equipment object representing building equipment of a building automation system is shown, according to an exemplary embodiment. Process 3700 may be performed by BAS controller 12 (as described with reference to FIG. 3) to create equipment objects for various BAS devices and to store the equipment objects in equipment objects 144.”; [0187] “Still referring to FIG. 37, process 3700 is shown to include identifying a second device of the building automation system of the same type as the archetypal device (step 3704).”)
identifying, with the cloud system, a set of specific equipment configuration values based on the descriptions about the type of the heating or cooling equipment; (Piaskowski: [0004] “A BAS may include one or more computer systems (e.g., servers, BAS controllers, etc.) that serve as enterprise level controllers, application or data servers, head nodes, master controllers, or field controllers for the BAS. Such computer systems may communicate with multiple downstream building systems or subsystems (e.g., an HVAC system, a security system, etc.) according to like or disparate protocols (e.g., LON, BACnet, etc.). The computer systems may also provide one or more human-machine interfaces or client interfaces (e.g., graphical user interfaces, reporting interfaces, text-based computer interfaces, client-facing web services, web servers that provide pages to web clients, etc.) for controlling, viewing, or otherwise interacting with the BAS, its subsystems, and devices.”; [0012] “Another [The BAS controller as a server reads on “a cloud system”, and the equipment definition for the type of building equipment reads on “the descriptions about the type of the heating or cooling equipment”.] (Piaskowski: [0187], figure 37 “Still referring to FIG. 37, process 3700 is shown to include identifying a second device of the building automation system of the same type as the archetypal device (step 3704). Step 3704 may include identifying a BAS device of BAS 11 to which the equipment definition received in step 3702 applies. For example, step 3704 may include identifying a BAS device that is of the same type of building equipment as the archetypal BAS device used to generate the equipment definition.”; [0191] “Still referring to FIG. 37, process 3700 is shown to include using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions (step 3706). Step 3706 may include accessing a network of data points (e.g., data points network 1000) to identify all of the data points associated with the second BAS device.”) [Identifying the second BAS device based on the archetypal BAS device and automatically identifying datapoints associated with the second BAS device reads on “identifying … a set of specific equipment configuration values”.]
triggering analytics of the heating or cooling equipment, wherein the triggering analytics comprises: (Piaskowski: [0082] “Still referring to FIG. 3, memory 138 is shown to include client services 146 and application services 148. Client services 146 may [Allowing the user to monitor the performance of the BAS, automated fault detection and diagnostics systems reads on “triggering analytics …”.]
defining, with the cloud system, an equipment template for the heating or cooling equipment based on the set of specific equipment configuration values; (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”; [0100] “For example, equipment object creation module 156 may identify a BAS device that is of the same type of building equipment as the archetypal BAS device used to generate the equipment definition. In various embodiments, the BAS device used to generate the equipment object may be selected automatically (e.g., by equipment object creation module 156), manually (e.g., by a user) or semi-automatically (e.g., by a user in response to an automated prompt from equipment object creation module 156).”) [The equipment object reads on “an equipment template”, and generating the equipment object based on the archetypal BAS device determined with the equipment definition reads on “defining … an equipment template … based on the set of specific equipment configuration values”.]
mapping, with the cloud system, configuration parameters for the heating or cooling equipment to the equipment template; and  (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”) [Mapping the identified data points to the equipment object reads on “mapping … configuration parameters … to the equipment template”.]
obtaining, with the cloud system, equipment specific analytic algorithms for the heating or cooling equipment based on the mapped configuration parameters. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”; [0054] “Equipment objects can be associated with each other (e.g., via causal relationships) and/or with building objects (e.g., objects representing building zones) to facilitate various monitoring and control operations performed by the BAS.”; [0082] “Still referring to FIG. 3, memory 138 is [Facilitating the monitoring and control operations using various applications based on the equipment objects read on “obtaining … equipment specific analytic algorithms for the heating or cooling equipment …”.]

 discovering, with a cloud gateway device, controllers for the heating or cooling equipment; in response to discovering the controllers for the heating or cooling equipment, automatically reading, with the cloud gateway device, configuration data relevant to the heating or cooling equipment from the controllers and sending the configuration data to a cloud system.
Stewart teaches:
discovering, with a cloud gateway device, controllers for the heating or cooling equipment; in response to discovering the controllers for the heating or cooling equipment, automatically reading, with the cloud gateway device, configuration data relevant to the heating or cooling equipment from the controllers and sending the configuration data to a cloud system. (Stewart: Abstract “The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices. The cloud server may also be configured to install applications, e.g., for execution by the cloud server, the gateway device, and/or other devices. For example, the gateway device may install applications provided by the cloud server to manage the devices coupled to the gateway device.”; [0014] “For example, the gateway device may provide identification information of the premise devices coupled to the gateway device. In one embodiment, the gateway device may automatically discover these premise devices and then provide corresponding identification information to the application server. The application server may in turn automatically select appropriate applications based on the identification information of the premise devices. These applications may, for example, allow the gateway device to communicate with and/or control the premise devices coupled to the gateway device. The applications may also be used to aggregate [The gateway device reads on “a cloud gateway device”, and the gateway discovering the premise devices, such as HVAC, reads on “discovering … controllers for the heating or cooling equipment”. The identification information reads on “configuration data”, and the cloud server reads on “a cloud system”. Providing the identification information to the cloud server upon discovering of the premise device reads on “in response to discovering …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski and Stewart before them, to modify the building automation system that identifies devices in the building or home to incorporate using the gateway device in communicating and identifying the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve monitoring and controlling a plethora of different types of devices in the building or home (Stewart: [0005] “Merchants, such as gas stations or convenience stores, often have to manage or monitor many different premise devices (devices at a location or premises) in order to properly operate. For example, a gas station may use several refrigeration units, point of sale (POS) devices, food or drink dispensing machines, electronic signs, fuel tank monitors, etc. It may be difficult for 

Regarding claim 3, Piaskowski and Stewart teach all the features of claim 1.
Stewart further teaches:
deriving a configuration from the configuration data; (Stewart: [0010] “The server may be used to configure and/or control the gateway device (or premise devices coupled to the gateway device). More specifically, in some embodiments, in order to manage these different premise devices, applications may be developed for execution on gateway devices (or devices coupled to a gateway device). For example, a server may host various ones of these applications and may facilitate selection and deployment of these applications on the gateway device, or devices coupled to the gateway device.”; [0014] “For example, the gateway device may provide identification information of the premise devices coupled to the gateway device. In [Selecting the application to configure the gateway device or a premise device reads on “deriving a configuration”.]
sending the configuration to an analytics infrastructure device; and (Stewart: [0145] “Note that instead of receiving the alarm condition, the server may be configured to analyze the reported information to determine if there is an alarm condition. Such functionality may be implemented as part of an application, e.g., for the specific premise device or otherwise.”) [The server that analyzes the reported information reads on “an analytics infrastructure device”.]
sending operational data from the thermostat to the analytics infrastructure device. (Stewart: Abstract “The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices.”; [0056] “The reported information may indicate a current condition of the premise device, a condition of the environment of the location near the premise device, any data measured by the premise device, etc.”; [0233] “A busy homeowner wants to be able to adjust her thermostat remotely because she frequently forgets to turn it up when she goes out of town for a race. So, she downloads the free thermostat application from the appropriate manufacturer from the server. Later, when she [The reported information reads on “operational data”.]
The motivation to combine Piaskowski and Stewart, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Piaskowski and Stewart teach all the features of claim 1.
Piaskowski further teaches:
automatically identifying, with the cloud gateway device and utilizing a pre-defined template of a controller, a list of configuration and operation points to be read from the controller. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”) [The equipment object of the archetypal device reads on “a pre-defined template of a controller”, and the equipment definition and the data points, and using the equipment object to monitor and control the second device reads on “a list of configuration and operation points to be read from the controller”.]

Regarding claim 5, Piaskowski and Stewart teach all the features of claims 1 and 3.
Piaskowski further teaches:
comparing the configuration against standard heating or cooling equipment templates. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”; [0074] “In some embodiments, equipment definitions 140 define data point types as generalized types of data without regard to the model, manufacturer, vendor, or other differences between building equipment of the same general type. The generalized data points defined by equipment definitions 140 allows each equipment definition to be referenced by or applied to multiple different variants of the same type of building equipment.”) [Being referenced by reads on “comparing”.]

Regarding claim 10, Piaskowski and Stewart teach all the features of claim 1.
Piaskowski further teaches:
wherein the thermostat, the heating or cooling equipment, and the controllers are of a light commercial building system. (Piaskowski: [0115] “Referring now to FIG. 4, a block diagram illustrating logical relationships between various components of BAS 11 is shown, according to an exemplary embodiment. BAS 11 is shown to include a BAS controller 12 and BAS equipment 52. BAS controller 12 may be the same as previously described with reference to FIGS. 2-3. BAS equipment 52 may include any number or type of BAS devices within or around building 10. For example, BAS equipment 52 may include BAS subsystems, controllers, 

Regarding claim 11, Piaskowski teaches:
A system for inferring equipment details from a controller configuration, comprising: (Piaskowski: Abstract “Systems and methods for creating and using equipment definitions are provided.”) 
a controller, wherein the controller is configured for control of the equipment; (Piaskowski: [0003] “A building automation system (BAS) is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area.”; [0057], figure 3 “BAS devices may collectively or individually be referred to as building equipment. Building equipment may include any number or type of BAS devices within or around building 10. For example, building equipment may include controllers, chillers, rooftop units, fire and security systems, elevator systems, thermostats, lighting, serviceable equipment (e.g., vending machines), and/or any other type of equipment that can be used to control, automate, or otherwise contribute to an environment, state, or condition of building 10.”)
equipment connected to the controller; (Piaskowski: figure 2) [See the network of connected controllers and corresponding equipment, as illustrated in figure 2.]
the configuration data including descriptions about a type of the equipment; (Piaskowski: [0185], figure 37 “Referring now to FIG. 37, a flowchart of a process 3700 for using an equipment definition to create an equipment object representing building equipment of 
wherein the cloud server is configured to: identify a set of specific equipment configuration values based on the descriptions about the type of the equipment; (Piaskowski: [0004] “A BAS may include one or more computer systems (e.g., servers, BAS controllers, etc.) that serve as enterprise level controllers, application or data servers, head nodes, master controllers, or field controllers for the BAS. Such computer systems may communicate with multiple downstream building systems or subsystems (e.g., an HVAC system, a security system, etc.) according to like or disparate protocols (e.g., LON, BACnet, etc.). The computer systems may also provide one or more human-machine interfaces or client interfaces (e.g., graphical user interfaces, reporting interfaces, text-based computer interfaces, client-facing web services, web servers that provide pages to web clients, etc.) for controlling, viewing, or otherwise interacting with the BAS, its subsystems, and devices.”; [0012] “Another implementation of the present disclosure is a method for creating and using an equipment object representing building equipment of a building automation system. The method includes obtaining an equipment definition for a type of building equipment. The equipment definition includes one or more point definitions, each point definition including an abstraction of a text string extracted from a data point associated with an archetypal device of the type of building equipment.”) [The BAS controller as a server reads on “a cloud system”, and the equipment definition for the type of building equipment reads on “the descriptions about the type of the heating or cooling equipment”.] (Piaskowski: [0187], figure 37 “Still referring to FIG. 37, process 3700 is shown to include identifying a second device of the building automation system of the same type as the archetypal device (step 3704). Step 3704 may include identifying a BAS device of BAS 11 to which the equipment definition received in step 3702 applies. For example, step 3704 may include identifying a BAS device that is of the same type of building equipment as the archetypal BAS device used to generate the equipment definition.”; [0191] “Still referring to FIG. 37, process 3700 is shown to include using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions (step 3706). Step 3706 may include accessing a network of data points (e.g., data points network 1000) to identify all of the data points associated with the second BAS device.”) [Identifying the second BAS device based on the archetypal BAS device and automatically identifying datapoints associated with the second BAS device reads on “identify a set of specific equipment configuration values”.]
define an equipment template for the equipment based on the set of specific equipment configuration values; (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”; [0100] “For example, equipment object creation module 156 may identify a BAS device that is of the same type of building equipment as [The equipment object reads on “an equipment template”, and generating the equipment object based on the archetypal BAS device determined with the equipment definition reads on “define an equipment template … based on the set of specific equipment configuration values”.]
map configuration parameters for the equipment to the equipment template; and (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”) [Mapping the identified data points to the equipment object reads on “map configuration parameters … to the equipment template”.]
obtain equipment specific analytic algorithms for the equipment based on the mapped configuration parameters. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a [Facilitating the monitoring and control operations using various applications based on the equipment objects read on “obtain equipment specific analytic algorithms for the equipment …”.]

Piaskowski does not explicitly teach: a cloud gateway device configured to detect the controller and, in response to detecting the controller, automatically read equipment configuration data from the controller; and a cloud server in communication with the controller via the cloud gateway device.
Stewart teaches:
a cloud gateway device configured to detect the controller and, in response to detecting the controller, automatically read equipment configuration data from the controller; and a cloud server in communication with the controller via the cloud gateway device. (Stewart: Abstract “The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices. The cloud server may also be configured to install applications, e.g., for execution by the cloud server, the gateway device, and/or other devices. For example, the gateway device may install applications provided by the cloud server to manage the devices coupled to the gateway device.”; [0014] “For example, the gateway device may provide identification information of the premise devices coupled to the gateway device. In one embodiment, the gateway device may automatically discover these premise devices and then provide corresponding identification information to the application server. The application server may in turn automatically select appropriate applications based on the identification information of the premise devices. These applications [The gateway device reads on “a cloud gateway device”, and the gateway discovering the premise devices, such as HVAC, reads on “detect the controller”. The identification information reads on “configuration data”, and the cloud server reads on “a cloud system”. Providing the identification information to the cloud server upon discovering of the premise device reads on “in response to detecting …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski and Stewart before them, to modify the building automation system that identifies devices in the building or home to incorporate using the gateway device in communicating and identifying the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve monitoring and controlling a plethora of different types of devices in the building or home (Stewart: [0005] “Merchants, such as gas stations or convenience stores, often have to manage or monitor many different premise devices (devices at a location or premises) in order to properly operate. For example, a gas station may use several refrigeration units, point of sale (POS) devices, food or 

Regarding claim 12, Piaskowski and Stewart teach all the features of claim 11.
Piaskowski further teaches:
wherein the equipment configuration data are read from the controllers using pre-defined templates that are present in the cloud gateway device. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and [Identifying using the archetypal device equipment definition reads on “using pre-defined templates”.]

Regarding claim 13, Piaskowski and Stewart teach all the features of claims 11-12.
Piaskowski further teaches:
wherein pre-defined templates used by the cloud gateway device to decide the equipment configuration data and operational data to be read from the controllers are provided to the cloud gateway device from the cloud server. (Piaskowski: [0012] “The method includes identifying a second device of the building automation system of the same type as the archetypal device, using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions, automatically mapping the identified data points of the second device to an equipment object representing the second device, and using the equipment object to monitor and control the second device to affect a variable state or condition within a building.”) [The equipment object of the archetypal device reads on “pre-defined templates used by the cloud gateway device”, and the equipment definition and the data points, and using the equipment object to monitor and control the second device reads on “to decide the equipment configuration data and operation points to be read from the controller”.]

Regarding claim 14, Piaskowski and Stewart teach all the features of claims 11-12.
Stewart further teaches:
an analytics infrastructure device of the cloud server; and wherein: the equipment configuration data are sent as a configuration to the analytics infrastructure device; and (Stewart: [0145] “Note that instead of receiving the alarm condition, the server may be configured to analyze the reported information to determine if there is an alarm condition. Such functionality may be implemented as part of an application, e.g., for the specific premise device or otherwise.”) [The server that analyzes the reported information reads on “an analytics infrastructure device”.]
operational data from the controller are sent to the analytics infrastructure device via the gateway device. (Stewart: Abstract “The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices.”; [0056] “The reported information may indicate a current condition of the premise device, a condition of the environment of the location near the premise device, any data measured by the premise device, etc.”; [0233] “A busy homeowner wants to be able to adjust her thermostat remotely because she frequently forgets to turn it up when she goes out of town for a race. So, she downloads the free thermostat application from the appropriate manufacturer from the server. Later, when she finds the air filter to be long-overdue for a change, she upgrades the application to a premium application that monitors air flow and knows when it is time to change the filter.”) [The reported information reads on “operational data”.]
.


Claims 6-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piaskowski, in view of Stewart, further in view of Spivey et al. (US 2014/0325292 A1), hereinafter ‘Spivey’.

Regarding claim 6, Piaskowski and Stewart teach all the features of claims 1, 3 and 5.
Piaskowski and Stewart do not explicitly teach: identifying a subset of the heating or cooling equipment; and looking up analytics algorithms for the subset of the heating or cooling equipment.
Spivey teaches:
identifying a subset of the heating or cooling equipment; and looking up analytics algorithms for the subset of the heating or cooling equipment. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [The subsystem and component hierarchy reads on “a subset of the heating or cooling equipment”, and selecting from the standard set of fault detection algorithms reads on “looking up analytics algorithms for the subset …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski, Stewart and Spivey before them, to modify the monitoring and controlling process of the building automation system to incorporate selecting relevant monitoring and controlling algorithms from a list of standard algorithms using configuration and other information of the system and sub-system to be monitored and controlled.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a monitoring and controlling process that is built from algorithms that are tested and prequalified (Spivey: [0012] “In addition, what is needed is a mechanism for precisely modeling components and subsystems within a facility controlled by a BMS, and for using a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.”; [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”; [0056] “According to the present invention, however, fault detection algorithms are selected from a centrally maintained and commissioned list of standardized and tested algorithms, reducing the possibility of error, while also greatly improving the speed, accuracy, and completeness of AFD system configuration process.”).

Regarding claim 7, Piaskowski, Stewart and Spivey teach all the features of claims 1, 3 and 5-6.
Spivey further teaches:
starting an instance of the analytics algorithms; and 38 of 42feeding respective operational data to the analytics algorithms. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described above, as required, from the analytics server 244 in order to achieve the functions noted herein.  The AFD element 240 may generate one or more reports comprising, but not limited to, detected fault data, corrective action data, and efficiency improvements data.  These reports may be communicated via direct display on the AFD element 240 or may be transmitted to the analytics server 244.”) [Starting the real-time operation reads on “starting an instance of the analytics algorithms”, and AFD gathering status data from BMS reads on BMS “feeding respective operational data”.]
The motivation to combine Piaskowski, Stewart and Spivey, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.

Regarding claim 8, Piaskowski, Stewart and Spivey teach all the features of claims 1, 3 and 5-7.
Spivey further teaches:
identifying a fault detection procedure based on the configuration data; and wherein the defining the templates for the heating or cooling equipment based on the configuration data includes defining the templates for the heating or cooling equipment based on the fault detection procedure. (Spivey: [0057] “The model refining element 312 utilizes the initially created system model, the normalized and standardized data, and the virtual datapoints 246 to yield a base system model that is stored, along with all appropriate configuration parameters, in the system model data base 314.  The system model includes a [The system model including fault detection algorithms that were selected reads on “defining templates for the heating or cooling equipment”.]
The motivation to combine Piaskowski, Stewart and Spivey, which teach the features of the present claim, as submitted in claim 6, is incorporated herein.

Regarding claim 15, Piaskowski and Stewart teach all the features of claims 11-12 and 14.
Piaskowski and Stewart do not explicitly teach: wherein the configuration is compared against standard equipment templates to identify a subset of equipment.
Spivey teaches:
wherein the configuration is compared against standard equipment templates to identify a subset of equipment. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”; [0057] “The model refining element 312 utilizes the initially created system model, the normalized and standardized data, and the virtual datapoints 246 to yield a base system model that is stored, along with all appropriate [The initially created system model reads on “standard equipment template”, and the subsystems reads on “a subset of equipment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski, Stewart and Spivey before them, to modify the monitoring and controlling process of the building automation system to incorporate selecting relevant monitoring and controlling algorithms from a list of standard algorithms using configuration and other information of the system and the sub-system to be monitored and controlled.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a monitoring and controlling process that is built from algorithms that are tested and prequalified including all possible sub-systems (Spivey: [0012] “In addition, what is needed is a mechanism for precisely modeling components and subsystems within a facility controlled by a BMS, and for using a predefined set of criteria to define applicability for automatically selecting fault detection algorithms from a tested, prequalified list.”; [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”; [0056] “According to the present invention, however, fault detection algorithms are selected from a centrally maintained and commissioned list of standardized and tested algorithms, reducing the possibility of error, while also greatly improving the speed, accuracy, and completeness of AFD system configuration process.”).

Regarding claim 16, Piaskowski, Stewart and Spivey teach all the features of claims 11-12 and 14-15.
Spivey further teaches:
wherein: one or more analytics algorithms of the analytics algorithms for the subset of equipment are looked up with the analytics infrastructure device; (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [The subsystem and component hierarchy reads on “a subset of equipment”, and selecting from the standard set of fault detection algorithms reads on “are looked up …”.]
an instance of the analytics algorithms is started; operational data respective to the subset of the equipment are fed to the instance of the analytics algorithms. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described above, as required, from the analytics server 244 in order to achieve the functions noted herein.  The AFD element 240 may generate one or more reports comprising, but not limited to, detected fault data, corrective action data, and efficiency improvements data.  These reports may be communicated via direct display on the AFD element 240 or may be transmitted to the analytics server 244.”) [Starting the real-time operation reads on “an instance of the analytics algorithms is started”, and AFD gathering status data from BMS reads on “operational data respective to the subset of the equipment are fed” to AFD.]


Regarding claim 17, Piaskowski teaches:
A system with analytics comprising: (Piaskowski: Abstract “Systems and methods for creating and using equipment definitions are provided.”)
a controller; (Piaskowski: [0003] “A building automation system (BAS) is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area.”; [0057], figure 3 “BAS devices may collectively or individually be referred to as building equipment. Building equipment may include any number or type of BAS devices within or around building 10. For example, building equipment may include controllers, chillers, rooftop units, fire and security systems, elevator systems, thermostats, lighting, serviceable equipment (e.g., vending machines), and/or any other type of equipment that can be used to control, automate, or otherwise contribute to an environment, state, or condition of building 10.”)
equipment in communication with the controller, (Piaskowski: figure 2) [See the network of connected controllers and corresponding equipment, as illustrated in figure 2.]
the controller has configuration data about the equipment; (Piaskowski: [0185], figure 37 “Referring now to FIG. 37, a flowchart of a process 3700 for using an equipment definition to create an equipment object representing building equipment of a building automation system is shown, according to an exemplary embodiment. Process 3700 may be performed by BAS controller 12 (as described with reference to FIG. 3) to create equipment objects for various BAS devices and to store the equipment objects in equipment objects 144.”; [0187] “Still referring to FIG. 37, process 3700 is shown to include identifying a second device [The type of the device reads on “configuration data about the equipment”.]
wherein: the configuration data incorporates descriptions about types of the equipment and subsystems of the equipment; and (Piaskowski: [0185], figures 9 and 37 “Referring now to FIG. 37, a flowchart of a process 3700 for using an equipment definition to create an equipment object representing building equipment of a building automation system is shown, according to an exemplary embodiment. Process 3700 may be performed by BAS controller 12 (as described with reference to FIG. 3) to create equipment objects for various BAS devices and to store the equipment objects in equipment objects 144.”; [0187] “Still referring to FIG. 37, process 3700 is shown to include identifying a second device of the building automation system of the same type as the archetypal device (step 3704).”) [See equipment definition including subsystem information, as illustrated in figure 9.]
the cloud system configured to: identify a set of specific equipment configuration values based on the descriptions about types of the equipment and subsystems of the equipment. (Piaskowski: [0004] “A BAS may include one or more computer systems (e.g., servers, BAS controllers, etc.) that serve as enterprise level controllers, application or data servers, head nodes, master controllers, or field controllers for the BAS. Such computer systems may communicate with multiple downstream building systems or subsystems (e.g., an HVAC system, a security system, etc.) according to like or disparate protocols (e.g., LON, BACnet, etc.). The computer systems may also provide one or more human-machine interfaces or client interfaces (e.g., graphical user interfaces, reporting interfaces, text-based computer interfaces, client-facing web services, web servers that provide pages to web clients, etc.) for controlling, viewing, or otherwise interacting with the BAS, its subsystems, and devices.”; [The BAS controller as a server reads on “a cloud system”, and the equipment definition for the type of building equipment reads on “the descriptions about the type of the heating or cooling equipment”.] (Piaskowski: [0187], figure 37 “Still referring to FIG. 37, process 3700 is shown to include identifying a second device of the building automation system of the same type as the archetypal device (step 3704). Step 3704 may include identifying a BAS device of BAS 11 to which the equipment definition received in step 3702 applies. For example, step 3704 may include identifying a BAS device that is of the same type of building equipment as the archetypal BAS device used to generate the equipment definition.”; [0191] “Still referring to FIG. 37, process 3700 is shown to include using the equipment definition to automatically identify one or more data points associated with the second device that satisfy one or more of the point definitions (step 3706). Step 3706 may include accessing a network of data points (e.g., data points network 1000) to identify all of the data points associated with the second BAS device.”) [Identifying the second BAS device based on the archetypal BAS device and automatically identifying datapoints associated with the second BAS device reads on “identify a set of specific equipment configuration values”.]

Piaskowski does not explicitly teach: a cloud gateway device configured to detect the controller and, in response to detecting the controller, automatically read the configuration data about the equipment; a cloud server connected to the cloud gateway device; and the cloud system configured to: receive the configuration data from the cloud gateway device; determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the set of specific equipment configuration values; and obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms.
Stewart teaches:
a cloud gateway device configured to detect the controller and, in response to detecting the controller, automatically read the configuration data about the equipment; a cloud server connected to the cloud gateway device; and the cloud system configured to: receive the configuration data from the cloud gateway device. (Stewart: Abstract “The gateway device may provide reported information to and receive commands from a cloud server, which may be in communication with other devices which may be used to view reported information of or control the managed devices. The cloud server may also be configured to install applications, e.g., for execution by the cloud server, the gateway device, and/or other devices. For example, the gateway device may install applications provided by the cloud server to manage the devices coupled to the gateway device.”; [0014] “For example, the gateway device may provide identification information of the premise devices coupled to the gateway device. In one embodiment, the gateway device may automatically discover these premise devices and then provide corresponding identification information to the application server. The application server may in turn automatically select appropriate applications based on the identification information of the premise devices. These applications may, for example, allow the gateway device to communicate with and/or control the premise devices coupled to the gateway [The gateway device reads on “a cloud gateway device”, and the gateway discovering the premise devices, such as HVAC, reads on “detect the controller”. The identification information reads on “configuration data”, and the cloud server reads on “a cloud system”. Providing the identification information to the cloud server upon discovering of the premise device reads on “in response to detecting …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski and Stewart before them, to modify the building automation system that identifies devices in the building or home to incorporate using the gateway device in communicating and identifying the devices.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve monitoring and controlling a plethora of different types of devices in the building or home (Stewart: [0005] “Merchants, such as gas stations or convenience stores, often have to manage or monitor many different premise devices (devices at a location or premises) in order to properly operate. For example, a gas station may use several refrigeration units, point of sale (POS) devices, food or drink dispensing machines, electronic signs, fuel tank monitors, etc. It may be difficult for 

Piaskowski and Stewart do not explicitly teach: determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the set of specific equipment configuration values; and obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms.
Spivey teaches:
determine which fault detection algorithms are relevant to the types of the equipment and subsystems of the equipment based on the set of specific equipment configuration values; and (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system [Selecting from the standard set of fault detection algorithms for the subsystem and system configuration parameters (component hierarchy) reads on “determine which fault detection algorithms are relevant …”.]
obtain equipment specific analytic algorithms for the equipment based on the fault detection algorithms. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [Selection resulting in the initial system model reads on “obtain equipment specific analytics algorithms”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Piaskowski, Stewart and Spivey before them, to modify the monitoring and controlling process of the building automation system to incorporate selecting relevant monitoring and controlling algorithms, including diagnostics algorithm, from a list of standard algorithms using configuration and other information of the system to be monitored and controlled.


Regarding claim 18, Piaskowski, Stewart and Spivey teach all the features of claim 17.
Spivey further teaches:
wherein the cloud system provides the fault detection algorithms relevant to the types of the equipment and the subsystems of the equipment. (Spivey: [0055] “As noted above, the system model building element 306 creates a hierarchical order of the components, equipment, and subsystems within the facility 201.  The hierarchical ordering is employed all the way down to each subsystem, laying out the system type and component hierarchy for each system.  This feeds into the fault detection algorithm element 310, which selects from a standard set of fault detection algorithms those required for coverage in the facility 201, which results in the development of an initial system model having a list of all the potential filter algorithms that can be applied to the modeled system if all the potential data points existed.”) [The subsystem and component hierarchy reads on “the types of equipment”, and selecting from the standard set of fault detection algorithms reads on “provides the fault detection algorithms relevant to …”.]
The motivation to combine Piaskowski, Stewart and Spivey, which teach the features of the present claim, as submitted in claim 17, is incorporated herein.

Regarding claim 19, Piaskowski, Stewart and Spivey teach all the features of claims 17-18.
Spivey further teaches:
the fault detection algorithms comprise pre-defined trigger conditions; and if the trigger conditions are met of a fault detection algorithm for one or more types of the equipment and the subsystems of the equipment, then the cloud system automatically starts the fault detection algorithm for the one or more types of the equipment and the subsystems of the equipment. (Spivey: [0068] At block 520, a final system model is verified and stored in a system configuration data base 526. Normalization equations for the data are also stored in the system configuration data base 526. The data stored in the system configuration data base 526 is the data employed by the AFD element 240 to process BMS component data during real-time operation. As is noted above, the system model can be updated with additional information or changes to current data inputs, which will initiate re-creation of the initial system model. Flow then proceeds to block 516, where the final system model generates outputs.”) [Generating output by the final system model upon data received during real-time operation reads on “if the trigger conditions are met …”.]
The motivation to combine Piaskowski, Stewart and Spivey, which teach the features of the present claim, as submitted in claim 17, is incorporated herein.

Regarding claim 20, Piaskowski, Stewart and Spivey teach all the features of claim 17-19.
Spivey further teaches:
wherein the fault detection algorithm then acts on runtime and operational data from the one or more types of the equipment and the subsystems of the equipment. (Spivey: [0051] “During real-time operation, the AFD element 240 will gather BMS status data from the BMS element 230, energy consumption data from the meter 229, and various other data described above, as required, from the analytics server 244 in order to achieve the functions noted herein.  The AFD element 240 may generate one or more reports comprising, but not limited to, detected fault data, corrective action data, and efficiency improvements data.  These reports may be communicated via direct display on the AFD element 240 or may be transmitted to the analytics server 244.”) [The BMS status data and other data during real-time operation reads on “runtime and operational data”.]
The motivation to combine Piaskowski, Stewart and Spivey, which teach the features of the present claim, as submitted in claim 17, is incorporated herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116